Citation Nr: 1608135	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1992, with additional service in the Reserves from March 1993 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Montgomery, Alabama.  These matters were before the Board in February 2014, at which time they were remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a July 2014 supplemental statement of the case, the case was remitted to the Board for further appellate review.

In May 2013, the Veteran testified before the undersigned.  A transcript of this hearing has been associated with the record.

The appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination with respect to both his back and bilateral hip disabilities.  The Board requested that the VA examiner provide opinions as to whether it was at least as likely as not (a 50 percent  probability or more) that any back and/or bilateral hip disability had its onset during the Veteran's active duty, or was otherwise causally or etiologically related to any in-service event, disease, or injury.  In so doing, the Board specifically instructed the examiner to consider and discuss the Veteran's reported history, including falling from a pole during a climbing exercise and his in-service symptoms.  Additionally, the Board advised the examiner that the Veteran's reports regarding events that are capable of lay observation and those that come to him through his senses are competent.

In April 2014, the Veteran underwent a VA examination.  After reviewing the evidence of record, administering a clinical evaluation, and interviewing the Veteran, the examiner rendered diagnoses of both back and bilateral hip disabilities.  Although the examiner recorded the Veteran's assertions in the examination report, including the fall from a pole during a climbing exercise and in-service symptoms, the examiner did not reference or consider these assertions in formulating etiological opinions.  Specifically, with respect to the bilateral hip disability, the examiner opined that "review of [service treatment records] do not indicate an injury or illness related to his hips."  Regarding the back disability, the examiner observed that the Veteran was treated for back spasm in 1985 and back pain in 1990, but that "there is no evidence of ongoing problems related to his back."  An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury, but relies on the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, in providing the underlying rationales for both of the negative etiological opinions, the April 2014 VA examiner simply recites evidence and dates, without providing any explanation as to the significance of that information.  Without such an explanation, the Board finds the examiner's opinions to be conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).

For the reasons discussed above, the Board finds that the April 2014 VA examination is not adequate for purposes of adjudicating the Veteran's above-captioned claims.  Consequently, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The AOJ must provide the Veteran with a VA examination to determine the etiology of any diagnosed bilateral hip and back disabilities.  The electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any identified bilateral hip and back disabilities.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any found bilateral hip and/or back disability was incurred in or due to the Veteran's active duty

In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions, including any in-service injury and symptoms.

The examiner is further advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases more likely and as likely support the contended causal relationship, while the phrase less likely weighs against the claims. 

 A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

